EXHIBIT 10.1

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project   

CHANGE ORDER NUMBER: CCT 3A-035

 

     DATE OF CHANGE ORDER: 04-23-08 OWNER:  Cheniere Creole Trail Pipeline, L.P.
   CONTRACTOR:  Sheehan Pipe Line Construction    Company (SPLCC)    DATE OF
AGREEMENT: January 10, 2007    SUBJECT:   Various Miscellaneous Additional Items
  

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for various miscellaneous additional items on the Segment
3A pipeline project.

Please reference attachment #1 for miscellaneous additional items used.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 17,233,602.21

The Estimated Contract Price prior to this Change Order was

   $ 82,839,341.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $      178,263.00

The new Estimated Contract Price including this Change Order will be

   $ 83,017,604.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor /s/ T. R. Hutton    R. Keith Teague     

/s/ Robert A. Riess, Sr.

Signature         Signature       T. R. Hutton    R. Keith Teague     

Robert A. Riess, Sr.

Name         Name       Director    President     

President & COO

Title         Title       4/28/08    4/28/08     

April 30, 2008

Date of Signing         Date of Signing  

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project   

CHANGE ORDER NUMBER: CCT 3A-036

 

     DATE OF CHANGE ORDER: 05-22-2008 OWNER:  Cheniere Creole Trail Pipeline,
L.P.    CONTRACTOR:  Sheehan Pipe Line Construction    Company (SPLCC)    DATE
OF AGREEMENT: January 10, 2007   

SUBJECT: Final Settlement of All Outstanding Issues

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. as follows:

This Change Order represents a full settlement of all claims, damages, losses,
costs and expenses, except those items specifically excluded below, that
Contractor has, may have, or may have in the future against Owner for any event,
circumstance or any other act or omission occurring at any time up through the
date of this Change Order, including but not limited to all claims, damages,
losses, costs and expenses arising from or related to Contractor’s claims
(including, without limitation, requested change orders) referred to, raised or
which could have been raised in any of the following letter and attachments,
copies of which are attached:

 

  (i) Letter from Mr. Tarry Hutton of Cheniere to Mr. Rob Riess of Sheehan,
dated May 16, 2008

  (ii) Sheehan extra work requests nos. 1467-F-EW-19 through 1467-F-EW-44

(Collectively the above letter together with all extra work requests, the
“Letter and Attachments”).

Further, this Change Order represents a full settlement of all claims, damages,
losses, costs and expenses that Contractor has, may have, or may have in the
future against Owner related to the brine line crossings (1467-F-EW-24) and item
C9 of the Pricing Schedule in Attachment J of the Construction Agreement. It is
also a full settlement of all work necessary to facilitate the crossing of Creek
E46 and foreign pipelines just upstream of MLV 1-5 at approximately MP 11.7

However, this Change Order does not represent a settlement of items B12.1
through B12.7, C1 through C8, & C10 through C16, and M. These unit prices are
fixed by the Pricing Schedule in Attachment J of the Construction Agreement.
These items are billed in direct relation to the quantity installed in the
field.

The settlement amount was reached through verbal negotiations which took place
May 14, 2008.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 17,411,865.21

The Estimated Contract Price prior to this Change Order was

   $ 83,017,604.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $   5,000,000.00

The new Estimated Contract Price including this Change Order will be

   $ 88,017,604.43

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Guaranteed Mechanical Completion Date will be increased by 110 days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is May 20, 2008.

The Guaranteed Substantial Completion Date will be increased by 110 days.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is June 18, 2008.

The Guaranteed Final Completion Date will be increased by 110 days.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is July 19, 2008.

 

Page 1 of 2



--------------------------------------------------------------------------------

Other impacts to liability or obligation of Sheehan or Cheniere under the
Agreement:

In consideration of the execution of this Change Order, Cheniere Creole Trail
Pipeline Company agrees to waive any claims related to Guarantee of Timely
Completion under Article 13.1 of the Agreement.

Sheehan hereby waives and releases Cheniere, as Owner, from and against any and
all claims, damages, losses, costs and expenses that Contractor has, may have,
or may have in the future against Owner for any event, circumstance or any other
act or omission occurring at any time up through the date of this Change Order,
including but not limited to all claims, damages, losses, costs and expenses
related to Contractor’s change order requests referred to, raised, or which
could have been raised in any of the above Letter and Attachments, except for
claims related to those items specifically excluded above.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Kent F. Schobe

Signature      Signature

R. Keith Teague

    

Kent F. Schobe

Name      Name

President

    

Vice President of Engineering

Title      Title

6/13/08

    

June 11, 2008

Date of Signing      Date of Signing

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project   

CHANGE ORDER NUMBER: CCT 3A-037

 

     DATE OF CHANGE ORDER: 06-05-2008 OWNER:  Cheniere Creole Trail Pipeline,
L.P.    CONTRACTOR:  Sheehan Pipe Line Construction    Company (SPLCC)    DATE
OF AGREEMENT: January 10, 2007    SUBJECT: Additional Horizontal Directional
Drill Footage   

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for additional horizontal directional drill (HDD) footage.

Through mutual agreement between Cheniere and Sheehan, additional HDD footage
was necessary to complete various crossings.

Please reference attachment #1 for previous estimate and actual footages.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 22,411,865.21

The Estimated Contract Price prior to this Change Order was

   $ 88,017,604.43

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $        44,587.50

The new Estimated Contract Price including this Change Order will be

   $ 88,062,191.93

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is May 20, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is June 18, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is July 19, 2008.

 

Cheniere Creole Trail Pipeline, L.P.

     

Sheehan Pipe Line Construction Company

Owner       Contractor

/s/ R. Keith Teague

     

/s/ Robert A. Riess, Sr.

Signature       Signature

R. Keith Teague

     

Robert A. Riess, Sr.

Name       Name

President

     

President & COO

Title       Title

6/11/08

     

June 13, 2008

Date of Signing       Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project   

CHANGE ORDER NUMBER: CCT 3A-038

 

     DATE OF CHANGE ORDER: 06-07-2008 OWNER:  Cheniere Creole Trail Pipeline,
L.P.    CONTRACTOR:  Sheehan Pipe Line Construction    Company (SPLCC)    DATE
OF AGREEMENT: January 10, 2007    SUBJECT: Additional Miscellaneous Items   

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for additional miscellaneous items used on the Segment 3A
Project.

Please reference attachment #1 for miscellaneous additional items quantity and
amounts.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 22,456,452.71

The Estimated Contract Price prior to this Change Order was

   $ 88,062,191.93

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $        87,967.00

The new Estimated Contract Price including this Change Order will be

   $ 88,150,158.93

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is May 20, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is June 18, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is July 19, 2008.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Robert A. Riess, Sr.

Signature      Signature

R. Keith Teague

    

Robert A. Riess, Sr.

Name      Name

President

    

President & COO

Title      Title

6/11/08

    

June 13, 2008

Date of Signing      Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME:    Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project   

CHANGE ORDER NUMBER: CCT 3A-039

 

     DATE OF CHANGE ORDER: 07-25-2008 OWNER:  Cheniere Creole Trail Pipeline,
L.P.    CONTRACTOR:  Sheehan Pipe Line Construction    Company (SPLCC)    DATE
OF AGREEMENT: January 10, 2007    SUBJECT: Final Change Order   

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will reduce the
contract price according to the final billing of $85,266,117.17. This Change
Order represents a final settlement of items B12.1 through B12.7, C1 through C8,
& C10 through C16, and all other outstanding issues. These unit prices were
fixed by the Pricing Schedule in Attachment J of the Construction Agreement.
These items were billed in direct relation to the quantity installed in the
field.

This Change Order represents a full settlement of all claims, damages, losses,
costs and expenses that Contractor has, may have, or may have in the future
against the Owner.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22

Net change by previously authorized Change Orders

   $ 22,544,419.71

The Estimated Contract Price prior to this Change Order was

   $ 88,150,158.93

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ -2,884,041.76

The new Estimated Contract Price including this Change Order will be

   $ 85,266,117.17

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is May 20, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is June 18, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is July 19, 2008.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Robert A. Riess, Sr.

Signature      Signature

R. Keith Teague

    

Robert A. Riess, Sr.

Name      Name

President

    

President & COO

Title      Title

7/30/08

    

August 1, 2008

Date of Signing      Date of Signing

 

D-2